Beck, J.
(After stating the foregoing facts.)
It is unnecessary to discuss the questions made in these two bills of exceptions. An examination of Heery v. Heery, 144 Ga. 467 (87 S. E. 472), will show that a case identical with the present one, so far as the essential facts are concerned, was decided by this court, and that *105the rulings there made are controlling upon the issues raised in the records before us. It was there ruled that the petition stated a cause of action; and that if a contract of the character above indicated, though made in parol, was fully performed on the part of the plaintiff, the petition would not be demurrable because it concerned real estate or the making of a will and devise. And inasmuch as the uncontroverted evidence in this case showed the making of the contract as alleged and frill performance of it by the plaintiff, the court erred, at the interlocutory hearing of the petition, in refusing the injunction; and at the hearing of the demurrer erred in dismissing the case.

Judgment reversed on both bills of exceptions.


All the Justices concur.